Title: June 20th. 1774. Monday.
From: Adams, John
To: 


       At Piemonts in Danvers, bound to Ipswich. There is a new, and a grand Scene open before me—a Congress.
       This will be an assembly of the wisest Men upon the Continent, who are Americans in Principle, i.e. against the Taxation of Americans, by Authority of Parliament.
       I feel myself unequal to this Business. A more extensive Knowledge of the Realm, the Colonies, and of Commerce, as well as of Law and Policy, is necessary, than I am Master of.
       What can be done? Will it be expedient to propose an Annual Congress of Committees? to Petition.—Will it do to petition at all?—to the King? to the Lords? to the Commons?
       What will such Consultations avail? Deliberations alone will not do. We must petition, or recommend to the Assemblies to petition, or—
       The Ideas of the People, are as various, as their Faces. One thinks, no more petitions, former having been neglected and despized. Some are for Resolves—Spirited Resolves—and some are for bolder Councils.
       I will keep an exact Diary, of my Journey, as well as a Journal of the Proceedings of the Congress.
      